Citation Nr: 0510268	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 
1999, for the grant of service connection for a left knee 
injury with patellofemoral pain syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee injury with patellofemoral pain syndrome.  

3.  Entitlement to an effective date prior to February 11, 
2004, for the grant of service connection for a left knee 
injury with instability.  

4.  Entitlement to an initial rating in excess of 20 percent 
for a left knee injury with instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to April 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A May 2001 
rating decision granted service connection and an initial 10 
percent rating for residuals of a left knee injury with 
patellofemoral pain syndrome from June 6, 2000, and the 
veteran perfected a timely appeal with the effective date for 
the grant of service connection and with the initial rating.  
Although a September 2003 decision review officer decision 
granted an earlier effective date for the grant of service 
connection from September 20, 1999, the veteran continued to 
disagree with the effective date.  In addition, a March 2004 
rating decision granted service connection and an initial 20 
percent rating for a left knee injury with instability from 
February 11, 2004, and the veteran perfected a timely appeal 
with the effective date for the grant of service connection 
and with the initial rating.  


FINDINGS OF FACT

1.  A May 1991 rating decision, which denied entitlement to 
service connection for congenital lateral insertion of 
patella ligament of the left knee, became final because the 
veteran was notified of the decision by letter dated April 
16, 1991, and she did not file a notice of disagreement.  

2.  Following the final May 1991 rating decision, the first 
claim for entitlement to service connection for a left knee 
injury with patellofemoral pain syndrome was filed with the 
RO on September 20, 1999.  

3.  Entitlement to service connection for a left knee injury 
with patellofemoral pain syndrome arose on February 6, 1990.  

4.  Left knee range of motion is 0-90 degrees.  

5.  The evidence shows no weakened movement, excess 
fatigability, swelling, deformity, atrophy of disuse, or 
interference with sitting, standing, and weight-bearing due 
to the left knee injury with patellofemoral pain syndrome.  

6.  Following the final May 1991 rating decision, the first 
claim for entitlement to service connection for a left knee 
injury with instability was filed with the RO on February 11, 
2004.  

7.  Entitlement to service connection for a left knee injury 
with instability arose on February 11, 2004.  

8.  The veteran has needed a brace for left knee instability 
the past four years.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision, which denied entitlement to 
service connection for congenital lateral insertion of 
patella ligament of the left knee, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2004).  

2.  The criteria for an effective date prior to September 20, 
1999 for the grant of service connection for a left knee 
injury with patellofemoral pain syndrome are not met.  
38 U.S.C.A. §§ 1131, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.303, 3.306, 3.400 (2004).  



3.  The criteria for an initial rating in excess of 10 
percent for a left knee injury with patellofemoral pain 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5003, 5010, 5024, 5260, 5261 (2004).  

4.  The criteria for an effective date prior to February 11, 
2004 for the grant of service connection for a left knee 
injury with instability are not met.  38 U.S.C.A. §§ 1131, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.303, 3.306, 3.400 (2004).  

5.  The criteria for an initial 40 percent rating for a left 
knee injury with instability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5262, 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA knee examination in July 1990 and a 
VA joints examination in February 2004.  The veteran and her 
representative filed several lay statements with the RO, and 
the veteran's February 2005 statement withdrew her previous 
request for a hearing.  

The RO's December 2003 letter, the November 2002 statement of 
the case, and the August 2003, March 2004, and June 2004 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was her responsibility to identify health care providers 
with specificity, that it was her responsibility to provide 
the evidence in her possession that pertained to the claims, 
and that it still remained her ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support her claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to an effective date prior to September 20, 1999, 
for the grant of service connection for a left knee injury 
with patellofemoral pain syndrome

The May 1991 rating decision, which denied entitlement to 
service connection for congenital lateral insertion of 
patella ligament of the left knee, became final because the 
veteran was notified of the decision by letter dated April 
16, 1991, and she did not file a notice of disagreement.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2004).  

The May 2001 rating decision granted service connection for a 
left knee injury with patellofemoral pain syndrome from June 
6, 2000, and the veteran perfected a timely appeal of the 
effective date for the grant of service connection.  The 
veteran contends that service connection should have been 
effective from April 1990, the date of discharge from 
service.  Although a September 2003 decision review officer 
decision granted an earlier effective date for the grant of 
service connection from September 20, 1999, the veteran 
continued to disagree with the effective date.  

The Board will first consider when entitlement to service 
connection for a left knee injury with patellofemoral pain 
syndrome arose.  For a claim received after a final 
disallowance, the effective date for service connection based 
on submission of new and material evidence is the later of 
the date entitlement arose or the date of receipt of the 
claim for service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.400.  To have established service 
connection for a left knee injury with patellofemoral pain 
syndrome, the evidence must have demonstrated that a left 
knee injury with patellofemoral pain syndrome was contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To have established direct service connection, the veteran 
must have presented evidence of a current left knee injury 
with patellofemoral pain syndrome, shown in-service 
manifestation of a left knee injury with patellofemoral pain 
syndrome, and provided a nexus opinion by a medical 
professional that a left knee injury with patellofemoral pain 
syndrome resulted from the in-service manifestation of 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To have established secondary service connection, 
the veteran must have presented evidence of a current left 
knee injury with patellofemoral pain syndrome and provided a 
nexus opinion by a medical professional that the current left 
knee injury with patellofemoral pain syndrome resulted from a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2004).  To have established presumptive service connection 
for a left knee injury with patellofemoral pain syndrome, as 
a chronic disease, the veteran must have presented evidence 
of a current left knee injury with patellofemoral pain 
syndrome and shown that it manifested to a compensable level 
within one year after separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2004).  

In this case, entitlement to service connection for a left 
knee injury with patellofemoral pain syndrome arose on 
February 6, 1990 when the veteran's left knee was examined in 
service and she received a diagnosis of patellofemoral pain 
syndrome, which did not exist prior to enlistment.  On 
February 8, 1990, a military Medical Evaluation Board 
concurred with the diagnosis and opined that the veteran was 
unable to fulfill the duties of her rank and military 
occupational specialty by reason of this physical disability, 
which had occurred in service.  In March 1990, the veteran 
was designated for separation from service because of medical 
disability.  Entitlement to service connection for a left 
knee injury with patellofemoral pain syndrome arose on 
February 6, 1990.  

Following the final May 1991 rating decision, the earliest 
claim of entitlement to service connection for a left knee 
injury with patellofemoral pain syndrome was received on 
September 20, 1999.  The veteran's September 15, 1999 formal 
application, which was received by the RO on September 20, 
1999, requested to reopen the claim of entitlement to service 
connection for a left knee disability.  The veteran's 
September 1999 formal application evidenced a belief in 
entitlement to service connection for a left knee injury with 
patellofemoral pain syndrome and served as a formal 
application to reopen the claim of entitlement to service 
connection for a left knee injury with patellofemoral pain 
syndrome.  See 38 C.F.R. §§ 3.1, 3.151, 3.155.  Therefore, 
the date of receipt of the earliest claim was September 20, 
1999.  

Documents filed before April 16, 1991 cannot form the basis 
for an earlier effective date because they were adjudicated 
by the final May 1991 rating decision, which denied 
entitlement to service connection for congenital lateral 
insertion of patella ligament of the left knee.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  
Documents filed after the final May 1991 rating decision and 
before September 20, 1999 do not form the basis for an 
earlier effective date because they address issues other than 
entitlement to service connection for left knee injury with 
patellofemoral pain syndrome.  See Vargas-Gonzalez v. 
Principi, 15 Vet. App. 222, 227 (2001); also see 38 C.F.R. 
§ 3.1(p).  

The correct effective date for the grant of service 
connection for a left knee injury with patellofemoral pain 
syndrome is September 20, 1999, which is the later of the 
February 6, 1990 date that entitlement to service connection 
arose and the September 20, 1999 date of receipt of the 
claim.  Accordingly, the Board does not find a basis on which 
to grant an effective date prior to September 20, 1999.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  


Entitlement to an initial rating in excess of 10 percent for 
a left knee injury with patellofemoral pain syndrome

For the veteran to prevail in a claim for increased rating, 
the evidence must show that her service-connected disability 
has caused greater impairment of her earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
criteria for tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  Given the diagnoses and findings of record, the 
Board will consider whether a higher rating is warranted for 
left knee injury with patellofemoral pain syndrome under the 
criteria for tenosynovitis (Diagnostic Code 5024), arthritis 
(Diagnostic Codes 5003 and 5010), and limitation of motion 
(Diagnostic Codes 5260 and 5261) from September 20, 1999.  

A rating higher than 10 percent is not in order under the 
criteria for tenosynovitis and limitation of motion of the 
left knee.  Tenosynovitis will be rated on limitation of 
motion of the affected part, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Limitation of 
flexion of a leg is assigned a 0 percent evaluation if 
limited to 60 degrees, a 10 percent evaluation if limited to 
45 degrees, a 20 percent evaluation if limited to 30 degrees, 
and a 30 percent evaluation if limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg is assigned a 0 percent evaluation if 
limited to 5 degrees, a 10 percent evaluation if limited to 
10 degrees, a 20 percent evaluation if limited to 15 degrees, 
a 30 percent evaluation if limited to 20 degrees, a 
40 percent evaluation if limited to 30 degrees, and a 
50 percent evaluation if limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The existence of functional 
loss and pain, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion, as it is 
under the criteria of Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  Separate ratings under Diagnostic Code 5260 
and Diagnostic Code 5261 may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Since September 20, 1999, the veteran's worst range of left 
knee motion was 0-90 degrees with severe pain and tenderness 
at the February 2004 VA joints examination.  This means that 
the veteran was able to flex her left leg well past the 
60 degrees limitation required for a minimum 0 percent 
evaluation and extend her left leg past the 5 degrees 
limitation required for a minimum 0 percent evaluation.  In 
February 2004, there was slight crepitus with flexion, and 
the veteran walked with a severe limp of the left leg.  Other 
features of the left knee were normal, however, and the 
evidence showed no weakened movement, excess fatigability, 
swelling, deformity, atrophy of disuse, or interference with 
sitting, standing, and weight-bearing.  For all these 
reasons, a rating higher than 10 percent is not established 
for limitation of motion of the left knee with functional 
loss and pain.  

The veteran is already in receipt of a rating greater than 
the maximum 10 percent rating available under the criteria 
for arthritis.  Arthritis, due to trauma, substantiated by x-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, is assigned a 
20 percent evaluation.  X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups is 
assigned a 10 percent evaluation.  Note (1):  The 20 percent 
and 10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.  Note 
(2):  The 20 percent and 10 percent ratings based on x-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  

In summary, the initial 10 percent rating for a left knee 
injury with patellofemoral pain syndrome should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2004).  The evidence does not show that the 
veteran's left knee injury with patellofemoral pain syndrome 
markedly interferes with employment or causes frequent 
hospitalizations.  The veteran has been working as a bank 
branch manager, and the evidence shows no hospitalizations 
for treatment of patellofemoral pain syndrome.  Therefore, 
referral for consideration of an extraschedular rating is not 
currently warranted.  


Entitlement to an effective date prior to February 11, 2004, 
for the grant of service connection for a left knee injury 
with instability

The May 1991 rating decision, which denied entitlement to 
service connection for congenital lateral insertion of 
patella ligament of the left knee, became final because the 
veteran was notified of the decision by letter dated April 
16, 1991, and she did not file a notice of disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  

The March 2004 rating decision granted service connection for 
a left knee injury with instability from February 11, 2004, 
and the veteran perfected a timely appeal of the effective 
date for the grant of service connection.  The veteran 
contends that service connection should have been effective 
from April 1990, the date of discharge from service.  

The Board will first consider when entitlement to service 
connection for a left knee injury with instability arose.  
For a claim received after a final disallowance, the 
effective date for service connection based on submission of 
new and material evidence is the later of the date 
entitlement arose or the date of receipt of the claim for 
service connection.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  To have established service connection for a 
left knee injury with instability, the evidence must have 
demonstrated that a left knee injury with instability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

To have established direct service connection, the veteran 
must have presented evidence of a current left knee injury 
with instability, shown in-service manifestation of a left 
knee injury with instability, and provided a nexus opinion by 
a medical professional that a left knee injury with 
instability resulted from the in-service manifestation of 
disability.  See Hickson, 12 Vet. App. at 253.  To have 
established secondary service connection, the veteran must 
have presented evidence of a current left knee injury with 
instability and provided a nexus opinion by a medical 
professional that the current left knee injury with 
instability resulted from a service-connected disability.  
See 38 C.F.R. § 3.310(a).  To have established presumptive 
service connection for a left knee injury with instability, 
as a chronic disease, the veteran must have presented 
evidence of a current left knee injury with instability and 
shown that it manifested to a compensable level within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, entitlement to secondary service connection for 
a left knee injury with instability arose at a February 11, 
2004 VA examination, when there was 10 degrees valgus 
deformity of the left knee and moderate laxity with valgus 
compression and a diagnosis of moderate instability and 
moderate disability with progression.  Noting that 
patellofemoral syndrome was chronic, the VA examiner stated 
that degenerative joint disease of the left knee had caused 
the left knee instability.  Therefore, entitlement to service 
connection for a left knee injury with instability arose on 
February 11, 2004.  

Following the final May 1991 rating decision, the earliest 
claim of entitlement to service connection for a left knee 
injury with instability was received on February 11, 2004.  
The veteran's February 11, 2004 VA joints examination report 
served as an informal application to reopen the claim because 
it evidenced a belief in entitlement to service connection 
for a left knee injury with instability.  Receipt of certain 
types of evidence will be accepted as an informal claim to 
reopen.  38 C.F.R. § 3.157(b).  The date of a VA outpatient 
or hospital examination will be accepted as the date of 
receipt of a claim, if the report relates to examination or 
treatment of a disability when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b)(1).  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
also see 38 C.F.R. §§ 3.1, 3.151, 3.155.  Therefore, the date 
of receipt of the earliest claim was February 11, 2004.  

Documents filed before April 16, 1991 cannot form the basis 
for an earlier effective date because they were adjudicated 
by the final May 1991 rating decision, which denied 
entitlement to service connection for congenital lateral 
insertion of patella ligament of the left knee.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  
Documents filed after the final May 1991 rating decision and 
before February 11, 2004 do not form the basis for an earlier 
effective date because they address issues other than 
entitlement to service connection for left knee injury with 
instability.  See Vargas-Gonzalez, 15 Vet. App. at 227; also 
see 38 C.F.R. § 3.1(p).  

The correct effective date for the grant of service 
connection for a left knee injury with instability is 
February 11, 2004, which is the later of the February 11, 
2004 date that entitlement to service connection arose and 
the February 11, 2004 date of receipt of the claim.  
Accordingly, the Board does not find a basis on which to 
grant an effective date prior to February 11, 2004.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.  


Entitlement to an initial rating in excess of 20 percent for 
a left knee injury with instability

The veteran's left knee injury with instability is currently 
evaluated under the criteria for other impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given the 
diagnoses and findings of record, the Board will consider 
whether a higher rating is warranted for left knee injury 
with instability under the criteria for tibia and fibula 
impairment (Diagnostic Code 5262) and other impairment of the 
knee (Diagnostic Code 5257) from February 11, 2004.  

Fortunately, a higher rating is justified under the analogous 
criteria for tibia and fibula impairment.  Nonunion tibia and 
fibula impairment, with loose motion requiring a brace, is 
assigned a 40 percent evaluation.  Malunion tibia and fibula 
impairment, with marked knee or ankle disability, is assigned 
a 30 percent evaluation.  Malunion tibia and fibula 
impairment, with moderate knee or ankle disability, is 
assigned a 20 percent evaluation.  Malunion tibia and fibula 
impairment, with slight knee or ankle disability, is assigned 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

In this case, the February 2004 VA joints examiner 
characterized the veteran's left knee instability as moderate 
but also noted that the veteran had needed a left knee brace 
for the past four years.  Resolving all reasonable doubt in 
the veteran's favor, the veteran will deemed to have loose 
motion requiring a brace.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Under the analogous 
criteria for tibia and fibula impairment, a 40 percent 
evaluation is justified for loose motion requiring a brace.  
The veteran has needed a brace for left knee instability.  

The veteran is now in receipt of a rating higher than the 
maximum rating available under the criteria for other 
impairment of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

An initial 40 percent rating will be assigned for the 
veteran's left knee injury with instability.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood, 10 
Vet. App. at 97-98; 38 C.F.R. § 3.321(b).  The veteran's left 
knee injury with instability has not caused frequent 
hospitalizations or marked interference with employment.  The 
veteran works as a bank branch manager.  By wearing a left 
knee brace and using crutches 3-4 days at a time three times 
a month, she is able to continue working.  The 40 percent 
schedular rating accurately reflects her level of disability.  
Therefore, referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

Entitlement to an effective date prior to September 20, 1999, 
for the grant of service connection for a left knee injury 
with patellofemoral pain syndrome is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a left knee injury with patellofemoral pain syndrome is 
denied.  

Entitlement to an effective date prior to February 11, 2004, 
for the grant of service connection for a left knee injury 
with instability is denied.  

Entitlement to an initial rating of 40 percent for a left 
knee injury with instability is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



